PER CURIAM.
This cause was heard on the transcript of record, briefs and argument of counsel, and the court being of the opinion that there was substantial evidence to support the verdict of the jury, and that therefore the court did not err in denying appellant’s motion for Judgment Non Obstante Veredicto, and it further appearing that there is no reversible error upon the record, it is therefore ordered and adjudged-that the judgment appealed from, entered by the District Court on January 23, 1948, be and the same is in all things affirmed.